                                                                                                FILED
                                                                                                CLERK

UNITED STATES DISTRICT COURT                                                         7/14/2021 10:54 am
EASTERN DISTRICT OF NEW YORK                                                            U.S. DISTRICT COURT
-----------------------------------------------------------------------X           EASTERN DISTRICT OF NEW YORK
SAMUEL WHITE,                                                                           LONG ISLAND OFFICE
                                                                           ORDER
                                   Plaintiff,                              CV 20-1501 (JS) (JMW)
                  -against-

COUNTY OF SUFFOLK, SUFFOLK COUNTY POLICE
DEPARTMENT, RONALD TAVARES, MICHAEL
MILAU, SUFFOLK COUNTY DISTRICT ATTORNEY'S
OFFICE, DARRYL LEVY, LAURA NEWCOMBE,
THOMAS SPOTA, JOHN DOES 1-10,

                                    Defendants.
-----------------------------------------------------------------------X

WICKS, Magistrate Judge:

         Plaintiff Samuel White (“Plaintiff”) brings this action pursuant to 42 U.S.C. §§ 1983 and

1985 asserting due process and equal protection violations, along with claims of false arrest,

malicious prosecution, denial of a fair trial, failure to intervene, conspiracy and failure to train or

supervise against the County of Suffolk, the Suffolk County District Attorney’s Office, the

Suffolk County Police Department, Ronald Tavares, Michael Milau, John Does 1-10, Daryl

Levy, Laura Newcombe, Thomas J. Spota III, Timothy Sini, Helen Wong, and the Suffolk

County Medical Examiner Crime Lab (collectively, “Defendants”). Before the Court is

Plaintiff’s motion, pursuant to Federal Rule of Civil Procedure ("Rule") 15(a), for leave to

amend the complaint. For the reasons set forth below, Plaintiff’s motion is granted in part, and

denied in part.

                                                BACKGROUND

         Plaintiff’s original complaint was filed on March 21, 2020. (DE 1.) On July 22, 2020,

Plaintiff filed an amended complaint asserting twenty-one claims against thirteen defendants

arising out of his arrest and prosecution in Suffolk County between 2016 and 2019. See
Amended Complaint, DE 36. The following facts are taken from the Amended Complaint and

are assumed true for purposes of this motion. 1 On May 25, 2016, Plaintiff was approached by

a man, E.R., threatening Plaintiff and telling him he was going to steal his jewelry. Am.

Compl. ¶¶ 1, 4, pages 19, 20. A fight ensued, and Plaintiff fled the scene. Id. at ¶10.

According to Plaintiff, he went to the police department to report the incident, where he was

then arrested. Id. at ¶¶ 13-14, 26. Plaintiff alleges that the police and the Suffolk County

District Attorney’s Office fabricated a case against him in an effort to charge him with

manslaughter. Id. at ¶¶ 25-27. Following a jury trial, Plaintiff was acquitted. Id. at ¶ 57.

Plaintiff asserts claims of false arrest, malicious prosecution, denial of a fair trial, failure to

intervene, conspiracy and failure to train or supervise, along with claims pursuant to 42 U.S.C.

§§ 1983 and 1985 asserting due process and equal protection violations arising out of these

facts.

         On August 28, 2020, Defendants Timothy Sini, Daryl Levy and Laura Newcombe filed

a motion to dismiss the Amended Complaint pursuant to Rule 12(b)(6). (DE 55.) On August

28, 2020, Defendant Thomas Spota also filed a motion to dismiss the Amended Complaint

pursuant to Rule 12(b)(6). (DE 56.) On March 25, 2021, the Court administratively

terminated both motions to dismiss without prejudice to renew, pending the decision on the

instant motion for leave to file a Second Amended Complaint filed on September 23, 2020.

(DE 3/25/2021; DE 61.) Plaintiff has attached the Proposed Second Amended Complaint (or

“PAC”) which adds four additional parties to the case; John Peterson, a Suffolk County Police



1
 The paragraphs in the Proposed Second Amended Complaint are non-consecutively numbered and, in some cases,
more than one paragraph has the same number. Thus, the Court shall refer to the Proposed Amended Complaint
with reference to paragraph and page number. The Court shall refer to unnumbered pages in Plaintiff’s memoranda
by reference to ECF page numbers. Counsel for Plaintiff is respectively reminded that, for ease of reference, each
page of any document filed with the Court is to be numbered, and each paragraph in a complaint is to be
consecutively numbered throughout the complaint, rather than numbered within each section.

                                                        2
detective, James McGuinness, a Suffolk County Police detective, Odette R. Hall, medical

examiner, and the Suffolk County Medical Examiner’s Office, and also focuses areas of

specific declaratory relief pleaded and contemplated in the Original Complaint. See

Memorandum of Law in Support of Plaintiff’s Motion For Leave to Amend Its Pleading (“Pl.

Mem.”). By order dated October 2, 2020, the Honorable Joanna Seybert referred Plaintiff’s

motion for decision, pursuant to Fed. R. Civ. P. 72(a), to the then-assigned Magistrate Judge,

the Honorable Arlene R. Lindsay. (DE 10/2/2021). On July 8, 2021, Judge Lindsay recused

herself, and this case was then reassigned to the undersigned. (DE 73.)

       Opposition to Plaintiff’s motion to amend was filed by the County of Suffolk, Timothy

Sini, Daryl Levy, Laura Newcombe, Ronald Tavares, Michael Milau, Helen Wong, Odette

Hall, John Peterson and James McGuinness (the “County Defendants”). The County

Defendants do not object to that portion of the Plaintiff’s motion seeking to add defendants

John Peterson and James McGuinness. The County Defendants do object to amending the

complaint to add Deputy Medical Examiner Dr. Odette R. Hall, on the grounds that (1) the

complaint does not sufficiently allege facts to plausibly state a claim as required by Rule 8, (2)

she is entitled to absolute immunity and (3) to the extent Plaintiff claims that Hall testified

falsely at trial and caused a violation of his rights, she would be entitled to absolute testimonial

immunity. In addition, Defendants argue that Plaintiff should not be permitted to amend the

complaint to add a claim against the Suffolk County Medical Examiner's Office because the

Medical Examiner's Office is an administrative arm of the municipality and thus lacks the

capacity to be sued. Finally, the County Defendants argue that Plaintiff should not be

permitted to amend the complaint to clarify his request for declaratory relief because Plaintiff

is not entitled to declaratory relief for past actions. See Suffolk County Defendants’



                                                 3
Memorandum of Law in Opposition to the Plaintiff's Motion to Amend His Complaint. (“Def.

Mem.”) at 1.

                                          DISCUSSION

I.     Standard of Review

       Under Rule 15(a), “[a] party may amend its pleading once as a matter of course within:

(A) 21 days after serving it, or (B) if the pleading is one to which a responsive pleading is

required, 21 days after service of a responsive pleading or 21 days after service of a motion

under Rule 12(b), (e), or (f), whichever is earlier.” Rule 15(a)(2). “In all other cases, a party

may amend its pleading only with the opposing party's written consent or the court's leave. The

court should freely give leave when justice so requires.” Id.

       However, Plaintiff seeks to add new parties. While Plaintiff fails to cite Rule 21, when a

proposed amendment seeks to add new parties, the propriety of the proposed amendment is

governed by that Rule which provides that “[o]n motion or on its own, the court may at any

time, on just terms, add or drop a party.” Rule 21; see Addison v. Reitman Blacktop, Inc., 283

F.R.D. 74, 79 (E.D.N.Y. 2011); Savine-Rivas v. Farina, No. 90-CV-4335 (CPS), 1992 WL

193668, at *1 (E.D.N.Y. Aug. 4, 1992) (because the new complaint sought "to add not just new

claims or updated facts[,] but also new parties[,]" along with Rule 15(a), Rules 20(a) and 21

were also involved).

       In deciding whether to allow Plaintiffs to amend the complaint pursuant to Rule 15(a), or

to permit the addition of new defendants under Rule 21, “courts apply the same standard of

liberality afforded to motions to amend pleadings under Rule 15.” Addison, 283 F.R.D. at 79

(citations and internal quotation marks omitted). “Thus, leave to amend a complaint . . .

‘should be denied only because of undue delay, bad faith, futility, or prejudice to the non-



                                                 4
moving party, and the decision to grant or deny a motion to amend rests within the sound

discretion of the district court.’” Id. (quoting DeFazio v. Wallis, No. 05–CV–5712 (ADS)

(ARL), 2006 WL 4005577, at *1 (E.D.N.Y. Dec. 9, 2006)).

        Here, the County Defendants argue that the amendment is futile. An amendment is futile

if the proposed claim could not withstand a motion to dismiss under Rule 12(b)(6). IBEW Local

Union No. 58 Pension Trust Fund and Annuity Fund v. Royal Bank of Scotland PLC, 783 F.3d

383, 389 (2d Cir. 2015). The Supreme Court clarified the appropriate pleading standard in

Ashcroft v. Iqbal, 556 U.S. 662 (2009), in which the court set forth a two-pronged approach to

be utilized in analyzing a motion to dismiss. District courts are to first “identify [ ] pleadings

that, because they are no more than conclusions, are not entitled to the assumption of truth.” Id.

at 679. Though “legal conclusions can provide the framework of a complaint, they must be

supported by factual allegations.” Id. Second, if a complaint contains “well-pleaded factual

allegations, a court should assume their veracity and then determine whether they plausibly give

rise to an entitlement to relief.” Id. “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged. The plausibility standard is not akin to a ‘probability requirement,’

but it asks for more than a sheer possibility that a [d]efendant has acted unlawfully.” Id. at 678

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556-57 (2007) (internal citations omitted)).

II.     Plaintiff’s Motion to Amend 2

        A. Claims Against Odette Hall

        The County Defendants oppose Plaintiff’s motion to amend to add claims against Odette

Hall on the grounds that the Proposed Second Amended Complaint fails to satisfy Rule 8 with


2
 Plaintiff’s motion to amend to add Defendants John Peterson and James McGuinness is unopposed, and therefore
granted.

                                                      5
respect to Hall because the allegations against Hall “consist of nothing more than unsupported

blanket assertions of alleged misconduct without reciting facts to support such claims.” Def.

Mem. at 3. In addition, the County Defendants argue that the claim against Hall is improper on

the grounds of absolute immunity. Id. Finally, the County Defendants contend that to the extent

Plaintiff claims that Hall testified falsely at trial and caused a violation of his rights, she would

be entitled to absolute testimonial immunity. Id. at 4.

                1. Rule 8

        The County Defendants argue that “[t]he proposed amended complaint fails to

sufficiently allege facts to plausibly state a claim” because “[t]he allegations against Dr. Hall . . .

consist of nothing more than unsupported blanket assertions of alleged misconduct without

reciting facts to support such claims.” Def. Mem. at 3. In response, Plaintiff contends he has

offered more than threadbare conclusions by alleging that

               Hall fabricated evidence and ignored exculpatory evidence, including specifically
               evidence of medical or therapeutic mistake, misadventure and/or malpractice, and
               did so consistently with the custom and conspiracy discussed in detail in the
               complaint. During her investigation, she intentionally ignored evidence which
               showed causes/manners of death other than that which she falsely reported to
               inculpate plaintiff. Hall’s conclusions were the critical part of the death
               investigation and a material part of the initiation of the prosecution and trial of
               this plaintiff, as she knew they would be.

Pl. Reply Mem. at 4.

        Plaintiff relies on Davis-Guider v. City of Troy, No. 17-CV-1290 (FJS) (DJS), 2019 WL

1101278 (N.D.N.Y. Mar. 8, 2019) to support his position that these allegations are sufficient to

assert a claim against Hall. The Court disagrees. In Davis-Guider, the Court relied on

Plaintiff’s allegations “that Defendant Sikirica made no mention in his report that other

individuals performed C.P.R. for a significant period, despite having received the emergency

room records, which confirmed that EMTs and hospital staff continued to administer C.P.R. for

                                                   6
a significant period after Plaintiff had stopped, or that V.D. seemed ill prior to Plaintiff finding

her in an unresponsive state and that Plaintiff found V.D. unresponsive before he or anyone else

administered C.P.R.” Id. at *4. The Court then concluded that “[a]ccepting the allegations in

Plaintiff's complaint as true, the Court finds that Plaintiff has sufficiently pled facts to state a

plausible claim that Defendant Sikirica violated his right to a fair trial.” Id. at *7.

       Plaintiff here has not alleged a fact omitted from Hall’s report, or a single fact supporting

his claim that Hall did not report on medical or therapeutic mistake, misadventure and/or

malpractice, indeed, Plaintiff has not specifically identified anything in the report was false or

misleading. Plaintiff alleges nothing more than the conclusion that Hall “specifically ignored

exculpatory information during the autopsy tending to prove a cause and manner of death other

than her purported conclusions” without offering any facts relating to the supposed “exculpatory

information.” See PAC ¶ 63 at page 34. A pleading that only "tenders naked assertions devoid

of further factual enhancement" will not suffice. Ashcroft, 556 U.S. at 678 (internal citations

and alterations omitted). Accordingly, Plaintiff’s motion to amend the complaint to assert

claims against Odette Hall is denied, without prejudice.


                2. Absolute Testimonial Immunity

       The County Defendants also argue that “to the extent the plaintiff claims that Dr. Hall

testified falsely at trial and caused a violation of his rights, she would be entitled to absolute

testimonial immunity.” Def. Mem. at 4, citing Rehberg v. Paulk, 566 U.S. 356 (2012). The

Supreme Court has held that trial witnesses, including government officials, have absolute

immunity with respect to any § 1983 claims arising from that testimony, even if it is alleged that

such testimony was perjured. See Briscoe v. LaHue, 460 U.S. 325, 335-36 (1983) (affirming

dismissal of § 1983 claims arising from police officers' perjured testimony during trial). "The

                                                   7
rationale behind this rule of absolute immunity is that potential civil liability is not needed to

deter false testimony before the grand jury or at trial because other sanctions—such as a

prosecution for perjury, which is a serious criminal offense—provide a sufficient deterrent."

Matthews v. City of N.Y., 889 F. Supp.2d 418, 439 (E.D.N.Y. 2012) (citing Rehberg v. Paulk,

132 S. Ct. 1497, 1505-07 (2012)). Plaintiff argues that this rule does not apply to Hall because

she is a complaining witness. Pl. Reply Mem., at 8. “Although there is a well-established

exception to the doctrine of absolute testimonial immunity ‘insofar as [an official] performed

the function of a complaining witness,’ Kalina v. Fletcher, 522 U.S. 118, 131 (1997); see also

Malley v. Briggs, 475 U.S. 335, 340-41 (1986), that exception does not extend to testimony

delivered at trial.” Moldowan v. City of Warren, 578 F.3d 351, 390 (6th Cir. 2009) (citing

Vakilian v. Shaw, 335 F.3d 509, 516 (6th Cir. 2003) (distinguishing between an officer's role as

a "complaining witness" and a "testifying witness"); Spurlock v. Satterfield, 167 F.3d 995, 1003-

04 (6th Cir. 1999) (distinguishing between testimonial and pre-trial conduct)); see also Paulin v.

City of Beacon, No. 17-CV-5105 (KMK), 2019 WL 4274211, at *5 n.4 (S.D.N.Y. Sept. 10,

2019) (“‘[w]itnesses, including police officers, are absolutely immune from liability based on

false testimony at trial’”) (quoting Murray v. Guzman, No. 19-CV-1959, 2019 WL 1745744

(CM), at *4 (S.D.N.Y. Apr. 17, 2019)); Horn v. City of New Haven, No. 18-CV-1502 (JAM),

2019 WL 3006540, at *4 (D. Conn. July 9, 2019) ("Although the complaint alleges that [the

witness] lied during his trial testimony, the law is clear that [the witness] has absolute immunity

for his trial testimony”). Thus, to the extent Plaintiff’s claims against Hall arise out of her

testimony at his trial, those claims would be barred by absolute testimonial immunity. 3


        3
           The County Defendants also argue that “[t]he claim against Dr. Hall should be dismissed on grounds of
absolute immunity.” Def. Mem. at 3. "Absolute immunity is accorded to judges and prosecutors functioning in
their individual capacities and, under certain circumstances, is also extended to officials of government agencies
'performing certain functions analogous to those of a prosecutor' or judge." Wetzel v. Town of Orangetown, No. 06-

                                                        8
         B. Claims Against the Suffolk County Medical Examiner's Office

         Next, Defendants argue that “[t]he claims alleged in the amended complaint against the

Suffolk County Medical Examiner's Office must be dismissed because the ME's Office is an

administrative arm of the County and is not a suable entity.” Def. Mem. at 5. Plaintiff’s sole

response is that “[w]hether any entity named in plaintiff’s pleadings is a distinct entity

susceptible to suit, is a question of fact.” Pl. Reply Mem. at 10. The Court disagrees.

         "[U]nder New York law, departments . . . that are merely administrative arms of a

municipality do not have a legal identity separate and apart from the municipality and

cannot sue or be sued." See Fanelli v. Town of Harrison, 46 F. Supp. 2d 254, 257 (S.D.N.Y.

1999) (deciding on a motion to dismiss that a police department is an administrative arm of the

municipal corporation and, as such, "cannot sue or be sued”); see also Melendez v. Nassau

County, No. 10-CV-2516 (SJF) (WDW), 2010 WL 3748743 (E.D.N.Y. Sept. 17, 2010)

(dismissing claims against Nassau County Sheriff's Department Division of Correction and the

Nassau County Correctional Center because both “are administrative arms of Nassau County,

and therefore are not suable entities”).

         In Gill v. City of New York, No. 16-CV-3219 (LDH) (SJB), 2018 WL 10215985

(E.D.N.Y. Mar. 29, 2018), the Court held that the City medical examiner’s office, as well as the

FDNY, are “organizational subdivisions of the City of New York lacking independent legal

existence—therefore, they are not suable entities.” Id. at 2018 WL 10215985, *3. Similarly,



CV-6117, 2010 WL 743039, at *3 (S.D.N.Y. Mar. 2, 2010). The allegations set forth in the complaint (PAC ¶ 63,
page 34; ¶ 65, page 35), do not establish whether Hall was acting in a prosecutorial role or an investigative role and
therefore the Court cannot determine as a matter of law that Hall is entitled to absolute immunity. See, e.g., Ying Li
v. City of New York, 246 F.Supp. 3d 578, 644 (E.D.N.Y. 2017) (“Based on the allegations in the Complaint, the
Court cannot find, as a matter of law, that [medical examiner] was acting in a prosecutorial role rather than an
investigatory one”). The Court need not reach this issue, however, since Plaintiff’s proposed amendment to add
Defendant Dr. Hall is futile for the reasons set forth above with regard to Rule 8 and absolute testimonial immunity.


                                                          9
here, the Court denies Plaintiff’s motion to amend the complaint to the extent Plaintiff seeks to

assert claims against the Suffolk County Medical Examiner’s office, because the medical

examiner’s office is an administrative arm of Suffolk County and not an entity subject to suit.


       C. Plaintiff's Request for Declaratory Relief

       According to the County Defendants, Plaintiff has sought to amend his complaint to seek

declaratory relief rather than the "equitable relief'' he sought in his earlier complaint, however

this proposed amendment is futile because Plaintiff is not entitled to declaratory relief for past

actions. Def. Mem. at 6. Plaintiff contends “that this relief is requested in direct conjunction

with findings of misconduct, customs, and notice relief to be made to prospective plaintiffs, and

in contemplation of using certain declarations as res judicata in future litigations.” Pl. Reply at

9.

       In the Proposed Second Amended Complaint Plaintiff seeks

                       Declaratory Judgment, directed to any necessary authorities where
               appropriate, that:
                       a.       Suffolk County, and the named defendants and agencies, have
               had a custom of depriving criminal defendants of constitutional rights; and that
               among the customs are acts of misconduct by police and prosecutors, including
               Brady violations, withholding internal affairs records, fabricating evidence,
               coercing witness statements, and presenting such false evidence to juries and
               courts; and
                       b. That this declaratory judgment may be used in future litigations to
               establish a “custom” or “policy” in instances of like facts of malfeasance against
               Suffolk County and the named defendants and agencies; and
                       c. That each defendant herein committed acts of misconduct in the course
               of investigating and prosecuting this plaintiff, and a recommendation that each
               individually named defendant be terminated from his/her employment in the
               interest of public safety; and
                       d. Further making any recommendations this court deems proper and just
               to address the ongoing unconstitutional deprivations of rights illustrated by the
               acts and customs of the named defendants and their respective offices.

PAC ¶ 12, page 58.



                                                 10
       “‘To establish Article III standing, a plaintiff must show (1) an injury in fact, (2) a

sufficient causal connection between the injury and the conduct complained of, and (3) a

likelihood that the injury will be redressed by a favorable decision.’” Dorce v. City of New

York, No. 20-CV-1809, 2021 WL 2557786, at *8 (2d Cir. 2021) (quoting Susan B. Anthony List

v. Driehaus, 573 U.S. 149, 157-58 (2014) (internal quotation marks and alterations omitted)).

To satisfy the constitutional requirement for standing, a plaintiff must "establish[] that 'he has

sustained or is immediately in danger of sustaining some direct injury as the result of the

challenged official conduct.'" Shain v. Ellison, 356 F.3d 211, 215 (2d Cir. 2004) (quoting City

of L.A. v. Lyons, 461 U.S. 95, 101-02 (1983)). Plaintiff “must demonstrate a ‘personal stake in

the outcome’ in order to ‘assure that concrete adverseness which sharpens the presentation of

issues’ necessary for the proper resolution of constitutional questions.” Lyons, 461 U.S. at 101

(quoting Baker v. Carr, 369 U.S. 186, 204 (1962)). “Abstract injury is not enough.” Id. at 101.

“Past exposure to illegal conduct does not in itself show a present case or controversy regarding

injunctive relief . . . if unaccompanied by any continuing, present adverse effects." O'Shea v.

Littleton, 414 U.S. 488, 495-96 (1974). "[P]laintiff cannot rely solely on past injuries" to have

standing to pursue such remedies, but "must establish how [they] will be injured prospectively."

Marcavage v. City of New York, 689 F.3d 98, 103 (2d Cir. 2012); see also Dorce, 2021 WL

2557786 (affirming dismissal of plaintiff’s request for declaratory relief).

       Here, Plaintiff has failed to allege any facts indicating that he is immediately in danger of

sustaining some direct injury as the result of the conduct he seeks to enjoin. Indeed, in response

to the County Defendants’ opposition to the proposed amendment regarding declaratory relief,

Plaintiff candidly admits that he is seeking this relief for “prospective plaintiffs” rather than




                                                 11
himself. Pl. Reply Mem. at 9. Accordingly, Plaintiff’s motion to amend is denied to the extent

it seeks to add allegations seeking declaratory relief.

                                         CONCLUSION

       Based on the foregoing, Plaintiff’s motion to amend the complaint to add Defendants

John Peterson and James McGuiness is granted. Plaintiff’s motion to amend the complaint to

add Defendant Odette Hall and the Suffolk County Medical Examiner’s Office is denied, as is

Plaintiff’s motion to add allegations seeking declaratory relief.

Dated: Central Islip, New York                            SO ORDERED:
        July 14, 2021
                                                 /S/   James M. Wicks
                                                      JAMES M. WICKS
                                                  United States Magistrate Judge




                                                 12
